Citation Nr: 1455061	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-18 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Propriety of the reduction of the disability rating for the Veteran's prostate cancer residuals status post prostatectomy from 100 percent to noncompensable, effective from March 1, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia which reduced the evaluation assigned for prostate cancer from 100 percent to noncompensable, effective March 1, 2011.  

In September 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  Thereafter, additional VA treatment records were added to the record (without consideration by the Agency of Original Jurisdiction (AOJ) or a waiver of such).  However, the records received have no bearing on the propriety of the reduction (as they primarily pertain to unrelated psychiatric symptomatology and do not contain information relating to the severity of the Veteran's prostate cancer residuals during the period in question).  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

The issue of entitlement to a compensable disability rating for prostate cancer residuals status post prostatectomy has been raised by the record during the September 2014 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Service connection for prostate cancer residuals was granted in a July 2003 rating decision; a 100 percent rating was assigned, effective May 29, 2003. 

2.  The probative medical evidence of record shows there has been no local reoccurrence or metastasis of the Veteran's prostate cancer, and his prostate cancer residuals include erectile dysfunction, bladder tenderness, and voiding dysfunction marked by occasional leakage, which do not require the use of absorbent materials. 

3.  In October 2010, the RO notified the Veteran of a proposed reduction of the disability rating for his service-connected prostate cancer residuals from 100 percent to 0 percent.  In the December 2010 rating decision on appeal, the RO effectuated that reduction from March 1, 2011. 

4.  The decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 0 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations. 


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's prostate cancer residuals status post prostatectomy from 100 percent to 0 percent, effective from March 1, 2011, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, the Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reduction and is not based upon a claim or application for benefits under the VCAA.  Moreover, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction.  

However, the provisions of 38 C.F.R. § 3.105(e) specifically state that a reduction is for consideration only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In October 2010, the RO issued the Veteran a rating action proposing to reduce the schedular evaluation assigned for his prostate cancer from 100 percent to 0 percent and setting forth all material facts and reasons for the reduction.  In the notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.  The Veteran did not request a hearing and did not object to the proposed rating reduction.  

In a December 2010 rating action, the RO effectuated the reduction from 100 percent to 0 percent.  The effective date of the reduction was March 1, 2011, which was after the last day of the month in which the 60-day period from the December 2010, notice of the rating action ended.  See 38 C.F.R. § 3.105(e).

Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.

Law and Analysis

The Veteran's prostate cancer is evaluated under DC 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b). 

Initially, the Board notes that the Veteran's residuals of prostate cancer have been rated based on residuals as voiding dysfunction.  As the record does not show that he has renal dysfunction (and he has not alleged otherwise), a discussion of a potentially higher rating based on renal dysfunction is not necessary.

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  Urinary leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a, DC 7528.  

For urinary frequency, a 10 percent evaluation is warranted for daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding interval between one and two hours or awakening to void three to four times per night warrants and a 40 percent rating is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Id.

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  Id. 

As discussed above, the Board finds that the RO complied with all of the requirements of 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  The Veteran has not contended that these provisions were not complied with, or that there has been local reoccurrence or metastasis of the prostate cancer.  Therefore, the Board will focus only upon the propriety of the reduction. 

VA benefits recipients are afforded additional protections under 38 C.F.R. § 3.344.  Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Here, because the 100 percent disability rating was effective from May 29, 2003, and reduced to 0 percent, effective March 1, 2011, it had been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this instance.  See also Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

In considering the history of the Veteran's prostate cancer, the Board notes that the 100 percent rating, which he seeks to have restored, was awarded based on private treatment records dated from October 2002 to May 2003, which show the Veteran had been diagnosed with prostate cancer and underwent a radical perineal prostatectomy in March 2003.  In a July 2003 rating decision, the RO granted service connection for prostate cancer on the basis that it was presumptively related to exposure to herbicides during the Veteran's service in Vietnam.  A 100 percent disability rating was assigned, effective May 29, 2003. 

Subsequently dated VA treatment records reflect that, following the surgery, the Veteran continued to show some PSA still present in his blood requiring close follow-up.  For example, the Veteran's PSA level was 6.62 in May 2005, 0.58 in February 2006, and 0.6 in April 2006.  As such it can be said that he was still in treatment during this time.  However, in March 2007, the Veteran indicated that his prostate cancer had been in remission for the last 4 years and did not report any significant residuals.  By May 2008, his PSA level was down to 0.13, which the examiner noted was "the best it has been in a long time" which made it less likely that the Veteran had any continuing metastatic prostate cancer.  It was also noted that he was able to control his urine fairly well despite the total prostatectomy several years prior.  The most recent treatment record shows a PSA level of 0.12 in July 2010.  The Veteran indicated that he had not seen his private urologist in the past year.  These records do not include any references to the Veteran's frequency of voiding or obstructed voiding.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted the treatment for the malignancy was a total prostatectomy in March 2003.  The Veteran was stable with no current problems except that on a rare occasion he had a small amount of leakage or staining of his shorts and did not require the use of pads on any occasion.  He also complained of erectile dysfunction, and bladder tenderness, but there was no functional impairment due to his prostate condition and he had not lost time from work as he was retired.  He denied recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction/failure, nephritis, and hydronephrosis.  There was also no indication of urinary frequency or nocturia.  Examination was within normal limits.  The Veteran's PSA level was normal at 0.02.  The clinical impression was prostatectomy for prostate cancer, now in remission. 

In this case, the reduction of the 100 percent schedular evaluation for prostate cancer was proper.  Pursuant to DC 7528, the Veteran was afforded a comprehensive VA examination, which confirmed that the prostate cancer was in remission and no longer active.  Also, the noncompensable disability rating represented the Veteran's level of impairment resulting from the predominant residual (voiding dysfunction).  38 C.F.R. § 4.115a.  The evidence of record up until the time of the December 2010 rating decision which implemented the reduction documents, at most, occasional leakage, which did not require the Veteran to wear absorbent padding at any time.  So, while the may have had occasional leakage as a residual of prostate cancer, DC 7528 makes it clear that leakage alone, which does not require the use of absorbent materials cannot serve as a basis for a compensable evaluation for prostate cancer.  Furthermore, the numerous treatment records, including follow-up records of the Veteran's prostate cancer treatment, do not indicate voiding dysfunction in the form of obstructed voiding or urinary frequency. 

Additionally, the Board notes that in the July 2003 rating decision, the RO granted entitlement to special monthly compensation based on loss of use of a creative organ, effective May 29, 2003.  Therefore, that matter is not for consideration here.

Mindful of the aforementioned provisions under 38 C.F.R. § 3.344(a), the Board finds that at the time of the December 2010 rating reduction, the evidence reflected an actual improvement in the Veteran's prostate cancer, since assignment of his initial 100 percent disability rating, and is consistent with a noncompensable disability rating, and no more, under the criteria for voiding dysfunction.  The evidence clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105 were followed, and that the rating reduction was proper and restoration of any higher rating must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).  


ORDER

The reduction of the disability rating for the Veteran's prostate cancer residuals from 100 percent to 0 percent, effective from March 1, 2011, was proper. 



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


